Citation Nr: 0022837	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-29 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for a spontaneous pneumothorax with chronic 
obstructive pulmonary disease (COPD), rated 10 percent from 
December 1, 1993 to October 6, 1996, and to a rating in 
excess of 30 percent thereafter. 

2.  Entitlement to a compensable rating for a shell fragment 
wound scar on the left thigh.

3.  Entitlement to the assignment of a rating in excess of 20 
percent for residuals of a gunshot wound of the left leg with 
peroneal neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to June 
1968, and from January 1969 to November 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection and 
assigned a noncompensable rating for a postoperative 
spontaneous pneumothorax, effective from December 1, 1993 
(the veteran appealed for the assignment of a compensable 
rating), and denied a compensable rating for a residual shell 
fragment wound scar of the left thigh. 

In a July 1995 decision, the RO increased the rating for the 
veteran's left lower extremity injury, rated as residuals of 
a shell fragment wound of the left leg with peroneal 
neuropathy, to 10 percent.  A September 1996 RO decision 
increased that rating to 20 percent, effective from December 
1, 1993. 

The service medical records indicate that the veteran 
sustained a shell fragment wound to the left thigh in 1968, 
which resulted in a scar on the thigh; service connection was 
granted for the residual scar by an RO decision in October 
1968, and a noncompensable rating was assigned.  The July 
1995 and September 1996 RO decisions increased that rating, 
but the increase was on the basis of residuals of a second 
injury, a gunshot wound of the left lower leg, sustained in 
1971 while the veteran was on a second tour of active duty.  
The second injury resulted in peroneal neuropathy.  Thus, the 
July 1995 RO decision, in effect, granted service connection 
for residuals of a second gunshot injury involving the left 
lower leg, and the RO assigned an effective date of December 
1, 1993 for the 20 percent rating, which is the day after the 
veteran's separation from service.  In view of the foregoing, 
the Board finds that there are two separate claims in 
appellate status: entitlement to a compensable rating for a 
shell fragment wound scar of the left thigh, and entitlement 
to the assignment of a rating in excess of 20 percent for 
residuals of a gunshot wound of the left leg with peroneal 
neuropathy.  

As noted above, during this appeal, the RO granted a 20 
percent rating for the veteran's residuals of a gunshot wound 
of the left leg with peroneal neuropathy.  As the 20 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).
   
The September 1996 RO decision noted above also granted a 10 
percent rating for the veteran's lung disorder, rated as 
spontaneous pneumothorax with chronic obstructive pulmonary 
disease (COPD), effective from the date of receipt of the 
claim for service connection (December 1, 1993).  An August 
1999 RO decision increased that rating to 30 percent, 
effective from October 7, 1996 (effective date of revised 
criteria for rating pulmonary diseases).  As with the gunshot 
wound of the left lower leg issue, since the 10 percent and 
30 percent ratings for the veteran's lung disease are less 
than the maximum available under the applicable diagnostic 
criteria, the latter claim also remains viable on appeal.  AB 
v. Brown, supra.  Thus, the lung issue in appellate status is 
entitlement to the assignment of a higher disability 
evaluation for a spontaneous pneumothorax with chronic 
obstructive pulmonary disease (COPD), rated 10 percent from 
December 1, 1993 to October 6, 1996, and to a rating in 
excess of 30 percent thereafter.      

The case was previously before the Board in April 1998, at 
which time, in pertinent part, it was Remanded to afford the 
veteran VA compensation examinations and to obtain copies of 
pertinent medical records.  The requested development having 
been completed to the extent possible, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.


FINDINGS OF FACT

1.  Frequent asthmatic attacks are not clinically 
demonstrated and pulmonary function test results 
demonstrating FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) are, likewise, not 
shown.

2.  The veteran's shell fragment wound of the left thigh 
resulted in a scar, which is asymptomatic and not productive 
of any functional impairment. 

3.  The veteran's gunshot wound of the left lower leg is 
productive of no more than moderate incomplete paralysis of 
the external popliteal nerve (common peroneal), and a healed, 
asymptomatic scar; there is no more than slight injury to the 
calf muscles.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for a spontaneous 
pneumothorax with chronic obstructive pulmonary disease 
(COPD), from December 1, 1993 to October 6, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and Part 4, Diagnostic Codes 
6814 and 6602 (prior to October 7, 1996)

2.  The criteria for a rating in excess of 30 percent for a 
spontaneous pneumothorax with chronic obstructive pulmonary 
disease (COPD), from October 7, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10 and Part 4, Diagnostic Codes 6843, 6845 (1999).
3.  The criteria for a compensable rating for a residual 
shell fragment wound scar of the left thigh have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7804, 7805 (1999).

4.  The criteria for the assignment of a rating in excess of 
20 percent for residuals of a gunshot wound of the left leg 
with peroneal neuropathy have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.118, 4.124a, Diagnostic 
Codes 7804, 7805, 8521 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that the veteran failed 
to report for VA examinations in September 1998 arranged to 
determine the current severity of his service-connected 
spontaneous pneumothorax with COPD and residuals of a shell 
fragment wound of the left leg.  Controlling law provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with a claim for an original 
compensation claim, the claim shall be rated on the evidence 
of record and, in cases of an increased evaluation, the claim 
shall be denied.  See 38 C.F.R. § 3.655 (1999). 

The Board notes the RO requested copies of the notification 
scheduling the aforesaid examinations; however, the medical 
center was unable to generate copies for the file.  
Nevertheless, there is a presumption of regularity that 
government officials have properly discharged their official 
duties.  See United States v. Chemical Foundation, Inc. 272 
U.S. 1, 14-15 (1926).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") has interpreted this 
as meaning that, in the absence of clear evidence to the 
contrary, it is presumed that the VA has properly discharged 
its duty by mail.  Evans v. Brown, 9 Vet. App. 273, 287 
(1996).  Moreover, even a claimant's mere contention that he 
did not receive mail from the VA is not clear evidence to the 
contrary to rebut the presumption of regularity that notice 
was sent by the RO.  YT v. Brown, 9 Vet. App. 195 (1996).  In 
this case, the veteran has not even contended that that he 
did not receive the notices; he has given no reason for his 
failure to report for the scheduled examinations, nor has he 
expressed a willingness to report for an examination.  The 
appellant here has not furnished any form of corroborating 
evidence to establish non-receipt of mail from the VA, nor 
has he rebutted the presumption of regularity.

In essence, the veteran has failed to cooperate with VA's 
effort to develop his claim.  In this regard, the Board 
points out that the duty to assist the veteran is not a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In light of the veteran's failure to cooperate with 
the VA's efforts to assist him with the factual development 
of his claim, there is no further duty to assist the veteran 
with the development of his claims.  38 U024158191
.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.655 (1999). 

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Lung Condition

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  It is observed that the RO has evaluated the 
veteran's claim for an increased evaluation for his 
respiratory disorder in accordance with both the old and new 
rating criteria.

In this case, a 10 percent disability evaluation was assigned 
for spontaneous pneumothorax with COPD effective from the 
first month after separation from service, December 1, 1993, 
and a 30 percent evaluation was assigned affective from 
October 7, 1996.  

Diagnostic Code 6814 (which is under the old criteria only) 
provides a 100 percent evaluation for a spontaneous 
pneumothorax for six months.  See 38 C.F.R. Part 4, 
Diagnostic Code 6814 (before October 7, 1996).  Thereafter, 
the residuals are rated analogously to bronchial asthma under 
Diagnostic Code 6602.  See id.  Under the new criteria, 
residuals of pneumothorax are rated under the general rating 
formula for restrictive lung disease.  See 38 C.F.R. Part 4, 
Diagnostic Codes 6843, 6845 (1999).  The Board will consider 
the veteran's claim under both the old and new criteria.

The pre-October 1996 criteria for Diagnostic Code 6602 are as 
follows:

Pronounced; asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health - 100 percent

Severe; frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
is precluded - 60 percent

Moderate; asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks - 30 percent

Mild; paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks - 10 percent

Disability evaluations for respiratory disorders under the 
new criteria, Diagnostic Codes 6843, 6845, are, in part, 
established by specific test level results upon 
administration of pulmonary function tests after 
bronchodilatation.  See Federal Register, Volume 61, No. 173, 
September 5, 1996, page 46720-46731.(Comments to Final Rule).  
The post-October 1996 criteria are as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40- percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy - 100 percent

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) - 60 percent

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted - 30 
percent

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent predicted - 10 
percent

The veteran had pneumonia in 1983 and was treated for 
emphysema with bullae of the left lung and underwent chest 
tube insertion at that time.  His separation examination in 
1993 and service medical records since 1983 showed no 
residuals of a pneumothorax.  For example, on examination in 
January 1991, no definite pneumothorax was seen.  In April 
1993, service medical records were negative for active 
pulmonary or circulatory disease.

The veteran's lungs were reported as clear when he was 
admitted for a retrograde left heart cardiac catheterization 
in December 1994.  A history of COPD was noted at that time.

At his personal hearing in May 1996, the veteran asserted 
that he suffered shortness of breath and wheezing after 
walking approximately three flights of stairs. 

Pulmonary function test (PFT) results from June 1996 report 
FEV1 at 66 percent of predicted and FEV1/FVC was shown as 72 
percent of predicted; DLCOunc was reported at 72 percent of 
predicted.  The examiner also reported erratic effort and 
that it was impossible to adequately evaluate the flow volume 
loop due to excessive variability.  An excellent response was 
noted after administration of bronchodilators.  Severe 
obstructive airway disease was reported which was reversible 
with bronchodilators.

The veteran's representative appears to advance that a 100 
percent evaluation is warranted for the first six months 
after the claim.  However, inasmuch as the veteran's 
pneumothorax occurred some 10 years prior to his separation 
from service and there were no clinically reported residuals 
on separation, the 100 percent disability evaluation is not 
for application, that rating being applicable for the 6 month 
period after the pneumothorax.  The new rating criteria make 
clear that such an exceptional evaluation is appropriate only 
for a short period from date of actual hospitalization as 
opposed to date of claim.  See 38 C.F.R. 4.97, Diagnostic 
Code 6845, Note 2.  The Board also considers that the new 
criteria are more favorable to the veteran's service-
connected disability in light of June 1996 PFT results 
construed in a light most favorable to the veteran.

In the context of the old rating criteria, the Board notes 
the absence of findings that the veteran suffers from 
asthmatic attacks.  Subjectively, the veteran's complaints, 
during the pertinent rating period, are that he suffers from 
shortness of breath after climbing three flights of stairs.  
In the absence of frequent asthmatic attacks with moderate 
dyspnea on exertion, a 30 percent evaluation is not 
warranted.  In this case the evidence demonstrate exertional 
dyspnea only; accordingly, no greater than a mild condition 
is demonstrated under the old criteria.  

In accordance with the revised rating criteria, the June 1996 
PFT evidence demonstrates that no higher than a 30 percent 
evaluation is warranted.  Accordingly, the preponderance of 
the evidence is against an increased evaluation for 
spontaneous pneumothorax with COPD.  The veteran showed 
excellent response to bronchodilators despite the fact that 
he expended erratic effort in the context of the 1996 PFT.  

The Board also again notes that the veteran was afforded 
another opportunity for a VA examination but failed to 
appear.  The Board observes that if the veteran wishes help, 
he cannot passively wait for it in those circumstances where 
his own actions are essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  Notwithstanding, there is no 
evidence to support the conclusion that this disability more 
nearly meets the criteria for any higher evaluation under 
either the old or revised rating criteria.  Inasmuch as the 
increased evaluation cannot predate the effective date of the 
revised rating criteria, October 7, 1996 is the earliest date 
appropriate for assignment of the 30 percent evaluation.

Wounds of the Left thigh and lower Leg with Peroneal 
Neuropathy

The veteran sustained a superficial shell fragment wound to 
the left thigh in January 1968.  It was then reported as 
healing well, and no residuals of that particular injury were 
reported in service.  He was afforded a VA examination in 
August 1968, which revealed a one inch scar at the middle and 
upper third in the anteromedial aspect.  There was no 
atrophy, and the examiner reported excellent function and 
slight discomfort on deep palpation.  The left leg disability 
was originally evaluated pursuant to 38 C.F.R. 4.118, 
Diagnostic Code 7805, which provides that a scar is to be 
evaluated based on the limitation of function of the affected 
part.  

Service medical records from August 1977 indicate that the 
veteran sustained a gunshot wound to the left leg in 1971.  
He was also evaluated in August 1975 with an injury to the 
left peroneal nerve, which affected the muscles that elevate 
and turn the foot, and elevate the toes.  He also had pain in 
the distribution of the nerve. Treatment records from April 
1994 diagnosed left peroneal nerve palsy secondary to a 
gunshot wound.

Upon VA examination in February 1995, the veteran 
demonstrated full active range of motion in all joints in 
both lower extremities.  Skin revealed a skin graft over the 
left lateral calf that was well healed.  He was 
neurologically intact to pinprick with the exception of graft 
area.  Motor strength was 4/5 in the left dorsiflexor and 
evertors.  Muscle strength was 5/5 in all muscles sampled.  
Reflexes were 2+ in the left knee and ankle.  The left 
peroneal motor distal latency was mildly prolonged on nerve 
conduction with a reduced evoked potential amplitude of 4.8 
ms., and a severely reduced conduction of 4.3ms.  All other 
nerves were within normal limits.  The impression was 
moderately severe left peroneal neuropathy with associated 
delayed peroneal conduction velocity and reduced mote unit 
recruitment.  

The veteran was afforded another examination in June 1995.  
He had weakness in left foot dorsiflexion, plantar flexion, 
inversion and eversion, all of about 4/5.  Extension and 
flexion of the knee was about 4-4+/5.  Hip flexion was 4+/5.  
Sensory examination was variable.  He had hyperesthesia to 
touch and pin prick.  There was paralysis along the medial 
aspect of the foot and dorsum, on the lateral aspect of the 
foot, and a patchy area of sensory impairment.  Reflexes were 
generally brisk.  He was able to walk on the toes and heels 
with some lurching to the right.  Impression was left status 
post gunshot injury with probable left peroneal neuropathy of 
moderate severity.

Under applicable criteria, a 10 percent evaluation is 
warranted for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  When the 
requirements for a compensable rating under a diagnostic code 
are not shown, a zero percent rating is assigned.  38 C.F.R. 
§ 4.31.  Scars may be evaluated for limitation of functioning 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

The veteran sustained a shell fragment wound of the left 
thigh in 1968.  The service medical records and post-service 
August 1968 VA examination report show that the injury was 
superficial and did not result in any nerve, bone or muscle 
injury.  The 1968 examination revealed no atrophy; a one inch 
scar was noted at the middle and upper third in the 
anteromedial aspect of the thigh.  The examiner reported 
excellent function and slight discomfort on deep palpation.  
The medical evidence dated in recent years fails to show a 
symptomatic scar or any limitation of function of the thigh 
secondary to an old shell fragment wound injury.  The 
remainder of the Board's discussion will focus on the second 
left leg injury or residuals of a gunshot wound of the left 
lower leg. 

Pursuant to Diagnostic Code 8521, a 10 percent disability 
evaluation is warranted for mild incomplete paralysis of the 
common peroneal nerve.  A 20 percent disability evaluation is 
warranted for moderate incomplete paralysis of the common 
peroneal nerve.  A 30 percent evaluation is warranted for 
severe incomplete paralysis of the common peroneal nerve.  A 
40 percent disability evaluation is warranted for complete 
paralysis of the common peroneal nerve with foot drop and 
slight droop of the first phalanges of all toes, with 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of proximal phalanges of toes, loss of abduction of 
foot, adduction weakened; and anesthesia covering the entire 
dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 
8521 (1999).

The clinical findings on examination in 1995 only suggest 
left lower extremity sensory disturbance with no appreciable 
muscle weakness or functional impairment.  There is no 
evidence to support the conclusion that this disability more 
nearly meets the criteria for a severe incomplete paralysis 
of the external popliteal nerve.  Accordingly, the 
preponderance of the evidence is against a higher disability 
evaluation than 20 percent.

The Board must also consider whether the veteran's service-
connected residuals of a gunshot wound of the left lower 
extremity may also be rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5311, for injuries to Muscle Group XI.  
Muscle Group XI incorporates the posterior and lateral crural 
muscles and the calf muscles (i.e., the triceps surae 
(gastrocnemius and soleus), the tibialis posterior, the 
peroneus longus, the peroneus brevis, the flexor hallucis 
longus, the flexor digitorum longus, the popliteus, and the 
plantaria muscles).  The schedule defines the function of 
Muscle Group XI as propulsion, plantar flexion of the foot; 
stabilization of the arch; flexion of toes; flexion of the 
knee.  Slight disability due to injury of Muscle Group XI 
warrants a noncompensable evaluation.  A 10 percent 
evaluation is warranted for moderate disability.  

The veteran filed his claim prior to the effective date of 
July 3, 1997, when the criteria for rating muscle injuries 
were revised.  The evidence will be applied to the rating 
criteria that are most favorable to the veteran.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Under 38 C.F.R. § 4.56, concerning factors to be considered 
in evaluating residuals of healed wounds involving muscle 
groups, in effect prior to July 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles was a simple wound of 
muscle without debridement, infection or effects of 
laceration.  The history and complaint includes service 
department records of a wound of slight severity or 
relatively brief treatment and return to duty; healing with 
good functional results; and no consistent complaint of 
cardinal symptoms of muscle injury or painful residuals.  
Cardinal or principal symptoms include weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement. 
Objective findings of slight disability included minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus; no significant impairment of 
function and no retained metallic fragments.  38 C.F.R. §§ 
4.50, 4.56(a) (1996).

As revised effective in July 3, 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles is a simple wound of 
muscle without debridement or infection.  The history and 
complaint includes service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
loss of power, weakness, undue fatigue-pain, and uncertainty 
or incoordination of movement.  Objective findings of slight 
disability include minimum scar; no evidence of fascial 
defect or of atrophy or of impaired tonus; no impairment of 
function and no retained metallic fragments in muscle tissue.  
38 C.F.R. §§ 4.50, 4.56 (1999).

Under the old regulation, disabilities classified as causing 
"moderate" disability of muscles included a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment.  
History and complaint included evidence of hospitalization 
for treatment of the wound, and objective findings included 
signs of moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R § 4.56(b) (1996).

Under the revised regulation, disabilities classified as 
causing "moderate" disability of muscles includes a through 
and through or deep penetrating wound of short track by a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
includes service department record or in service treatment 
for the wound; and consistent complaints of one or more of 
the cardinal symptoms of loss of power, weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement 
(in particular functions controlled by the injured muscles).  
The objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (1999).

38 C.F.R. § 4.55 specifically proscribes combining a muscle 
injury rating with a peripheral nerve paralysis rating of the 
same body part unless the injuries affect entirely different 
functions.  In this case, there is no medical evidence to 
show that a gunshot wound of the left lower leg resulted in 
more than slight muscle damage or any damage affecting 
functions entirely different from those affected by an injury 
to the peroneal nerve.  Accordingly, a rating in excess of 20 
percent, or a separate compensable rating, is not warranted 
under the criteria for rating muscle injuries.

The record does not demonstrate functional impairment beyond 
that contemplated by the diagnostic criteria pertaining to 
peroneal nerve.  The acquisition of essential evidence to 
potentially assist the veteran with respect to evaluation of 
his disability beyond that set forth in the criteria under 
Diagnostic Code 8521 was frustrated by his failure to report 
for an examination. 

Furthermore, although the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
relate to functional loss due to pain, weakness or other 
musculoskeletal pathology, Diagnostic Code 8521 sets forth 
criteria which specifically include weakened movement, loss 
of feeling, and loss of motion. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
veteran's lung disease or residuals of shell fragment wounds 
of the left leg have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a more favorable 
resolution of the present appeal.



ORDER

Entitlement to the assignment of a rating in excess of 10 
percent for a spontaneous pneumothorax with COPD, from 
December 1, 1993 to October 6, 1996, and to a rating in 
excess of 30 percent thereafter, is denied. 

Entitlement to a compensable rating for a residual shell 
fragment wound scar of the left thigh is denied.

Entitlement to the assignment of a rating in excess of 20 
percent for residuals of a gunshot wound of the left leg with 
peroneal neuropathy is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

